Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 claims among other things “…………………….. the second connecting base is further provided inside with at least one mounting groove in a radial direction thereof; the at least one positioning device is arranged within the at least one mounting groove, and the at least one positioning device is capable to be transversely biased into the guiding groove or retracted from the guiding groove, …………………………. a second end portion of the axial component is arranged within the guiding groove, a side wall of the axial component is provided with a limit area, ……………………….. wherein, when pressing the upper assembly, the positioning device is capable to be engaged into the limit area, so as to fix the upper assembly and the lower assembly; when pulling up the upper assembly, the positioning device is capable to be disengaged from the limit area, so as to unfix the upper assembly and the lower assembly.” which is not taught or fairly suggested by the prior art of record.
Claims 2-10 depend on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al ‘223, Hung ‘619, Yen ‘771 and Lee ‘295 discloses quick disconnect assemblies which are similar to applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875